DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 requires micro-niches.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for a coating process using physical vapor deposition (PVD) processes of magnetron sputtering, cathodic arc, ion beam assisted PVD, or laser ablation PVD, with a preferred process being magnetron sputtering, and varying parameters of pressure and power during the PVD process to result in pyramidal crystal structures having a desired range at para , does not reasonably provide enablement for any other types of coating processes (i.e. chemical vapor deposition, plasma-enhanced chemical vapor deposition, painting, ion implantation, spray coating, frictional application, electrochemical deposition, electron-beam evaporation, atomic layer deposition, etc.) that varying parameters during coating to form pyramidal or tetragonal crystal structures having average amplitudes in the desired range as required by claim 1. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant’s Specification provides an example of using a PVD process while varying parameters of pressure and power during coating to form pyramids having average amplitudes in the desired range at para 0050-0051, but would not enable one of ordinary skill in the art to use another type of coating process of chemical vapor deposition, plasma-enhanced chemical vapor deposition, painting, ion implantation, spray coating, frictional application, electrochemical deposition, electron-beam evaporation, atomic layer deposition or any other deposition process without undue experimentation. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the 
The factors are addressed in order.  As to factor A, the claim recites such a broad requirement that any coating process (i.e. chemical vapor deposition, plasma-enhanced chemical vapor deposition, painting, ion implantation, spray coating, frictional application, electrochemical deposition, electron-beam evaporation, atomic layer deposition, etc.) varying any deposition parameters can read on the claim requirement and therefore a seemingly limitless amount of possibilities for the type of coating process and varied parameters exists during coating that may result in pyramidal or tetragonal crystal structures having an average amplitude within a desired range.
As to factors B and E, the field of coating processes is very broad and can include multiple fields of endeavor. Therefore it would be unpredictable since there are so many applications, types of coating processes, and applicable parameters for each coating process that could be varied to potentially result in pyramidal or tetragonal crystal structures having an average amplitude within a desired range. As such this factor strongly weighs against a finding of enablement.
As to factor C, the prior art of record of Sproul et al (US Patent No. 4,428,811) teaches a magnetron sputtering process, however Applicant claims a general coating process, which can include multiple and unrelated fields of endeavor.  As such this factor strongly weighs against a finding of enablement.

As to factors F and G, the Applicant’s Specification provides no examples of other types of coating processes besides PVD processes of those listed in para 0034 and no examples of other varied parameters besides pressure and power in para 0050-0051 (and particularly pressure being the dominant parameter at para 0050) that would result in pyramidal crystal structures having an average amplitude within a desired range. This factor strongly weighs against a finding of enablement.
As to factor H, one of ordinary skill in the art has no guidance as to how to use the invention without using a PVD process and varying parameters of pressure and power to result in the pyramidal crystal structures having an average amplitude in a desired range. In addition another coating process (i.e. chemical vapor deposition, painting, or frictional application) using varied parameters during coating presents a completely different set of problems and would require a different type of experimentation in order to determine whether pyramidal or tetragonal crystal structures having an average amplitude within a desired range have been yielded. This factor strongly weighs in favor of finding that the invention is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires the average amplitude of said crystal structure falls within a desired range. It is indefinite as to what defines the required ‘desired range’. Claim 3 is similarly rejected.
Claim 1 recites the limitation "the average amplitude".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the deposition parameters".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sides".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the voltage", “the trailing edge”, and "the stimulation pulse".  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 requires ‘its’. It is indefinite as to what the term ‘its’ is referencing.
Claims 8 and 9 recite the limitation "the double layer capacitance".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
(NOTE: All previous 103 rejections below are substantially the same from the PTAB Decision rendered 2/5/2020 regarding the references Sproul and Suire in CON US app# 13/087435 reading on the claims)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sproul et al (US Patent No. 4,428,811).
With respect to claims 1-5 and 13-14, Sproul discloses a physical vapor deposition process of reactive sputtering a thin coating onto a substrate or workpiece comprising providing a primary component of Ti from a Ti target, providing a second component of nitrogen from a nitrogen gas, depositing the primary component of Ti with the secondary component of nitrogen such that Ti atoms dislodged from the Ti target react with nitrogen gas to form a solidified titanium nitride (TiN) coating on the substrate (abstract; col. 3, lines 48-62). Since Sproul teaches that deposition parameters of target power and pressure from nitrogen gas flow rate for depositing the titanium nitride are adjusted (i.e. varied) (col. 4, lines 35-41), a prima facie case of either anticipation or obviousness is established that Sproul also teaches the resulting deposited titanium nitride on the substrate from varying the deposition parameters has a property of a surface having pyramidal or tetragonal crystal structures having a base, an apex, and 
With respect to claims 6-9, Sproul discloses depositing the titanium nitride by adjusting target power and pressure via nitrogen gas flow rate to react the nitrogen gas with the Ti atoms (col. 3, lines 48-62; col. 4, lines 35-41). Therefore since Sproul varying target power and pressure of nitrogen gas to react the Ti atoms with the nitrogen gas during deposition, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting deposited titanium nitride coating on the substrate having a property of a pyramidal structures having a base with an angle of 45 degree and a plurality of sides, a voltage on the double capacitance of the titanium nitride coating falls to within 30-50 mV of an unstimulated voltage level with 18-22 ms of a trailing edge of a stimulation pulse, and the double layer capacitance of the titanium nitride coating is approximately 70 mF/cm2 (MPEP 2112.01, Section I).
Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sproul et al (US Patent No. 4,428,811) as applied to claim 1 above, and further in view of Suire et al (US Patent No. 4,790,851).
With respect to claims 10-12, the reference is cited as discussed for claim 1. However Sproul is limited in that while the substrate is cleaned (i.e. decontaminated) prior to depositing by ionic bombardment of Ar ions (col. 3, lines 40-43), polishing the substrate prior to deposition is not suggested.
Suire teaches a method for manufacturing surgical implants (i.e. substrates or workpieces) comprising steps of providing a metal or composite substrate having at 
It would have been obvious to one of ordinary skill in the art to incorporate a step of polishing prior to deposition of TiN as taught by Suire prior to the depositing TiN of Sproul to gain the advantages of the substrate having a high precision form, reducing an index of roughness to at most 0.10 micron, and removing surface pollution from the substrate.
In summary, since the combination of references Sproul and Suire teaches the claim requirement of polishing a surface of the substrate, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting polished surface having a property of a surface with reduced nucleation sites (i.e. roughness) (MPEP 2112.01, Section I).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794